DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 13, 2022.  Claims 1 – 5 and 7 – 20 have been amended, no claims have been canceled, and no claims have been added.   Thus, claims 1 – 20 are pending and examined below.

Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive and the examiner maintains the 35 U.S.C. 101 rejection for the reason(s) reiterated herein below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a machine which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The apparatus in claim 1 includes a series of mental processes that can be practicably performed in the human mind and is, therefore, an abstract idea.  It merely consists of “estimates at least one of a location or a posture of a mobile object; … generates a movement plan for moving the mobile object; and … controls frequency of update of the movement plan … on a basis of load index information … .”  This is equivalent to a person estimating the location of a mobile object, determining where a mobile object should move to next and updating their determination of where the mobile object should subsequently move to.
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  
As such, a person can estimate the location of a mobile object, determine where a mobile object should move to next and update their determination of where the mobile object should subsequently move to.  Notably, the claim does not positively recite any limitations regarding actual control of the mobile object to follow the movement plan.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  
The “estimation unit”, “generation unit”, and “frequency control unit” are additional elements that do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  The claim limitations are presented in combination with “an estimation unit”, “a generation unit”, and “a frequency control unit”, none of which are even associated with any type of structure.  Therefore, a person could be considered to be “an estimation unit”, “a generation unit”, and “a frequency control unit.”
CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.


	Claim 2 further recites the abstract idea of: “and the frequency control unit controls the frequency of update of the movement plan on a basis of the degree of confidence” (mental process).
Claim 2 includes the additional elements of  “the load index information includes a degree of confidence in an estimation result of the estimation made by the estimation unit”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
	Claim 3 further recites the abstract idea of: “…sets the frequency of update to be higher as the degree of confidence becomes higher, and sets the frequency of update to be lower as the degree of confidence becomes lower” (mental process).
Claim 3 further recites the additional element of “the frequency control unit.”  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
	Claim 4 further recites the abstract idea of: “…linearly changes the frequency of update in response to change in the degree of confidence” (mental process).
Claim 4 further recites the additional element of “the frequency control unit.”  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
	Claim 5 further recites the abstract idea of: “…generates a global movement plan of the mobile object and a local movement plan of the mobile object, and…controls the frequency of update of the global movement plan on a basis of the degree of confidence” (mental processes). 
Claim 5 further recites the additional elements of “the generation unit” and “the frequency control unit.”  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
Claim 6 further recites the additional elements of “the global movement plan includes a route plan of the mobile object to a destination”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
Claim 7 further recites the additional element of “the local movement plan includes a course plan indicating a movement direction of the mobile object from a current location”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
	Claim 8 further recites the abstract idea of: “…executes an estimation process through autonomous navigation on a basis of the behavior information …, and calculates the degree of confidence in the estimation result” (mental processes). 
Claim 8 further recites the additional elements of “the mobile object includes a behavior sensor that detects behavior information related to behavior of the mobile object”, “the estimation unit”, and “detected by the behavior sensor”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
	Claim 9 further recites the abstract idea of: “…decides correction reference information for correcting the estimation result by searching for one or more pieces of reference information related to the ambient environment around the mobile object on a basis of the estimation result, and executing a matching process of the one or more pieces of searched-out reference information and the surrounding information …” (mental processes). 
Claim 9 further recites the additional elements of “the mobile object includes a surrounding sensor that detects surrounding information related to an ambient environment around the mobile object”, “the estimation unit”, and “detected by the surrounding sensor”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
	Claim 10 further recites the abstract idea of: “…sets a search range of the reference information on a basis of the degree of confidence” (mental processes). 
Claim 10 further recites the additional element of “the estimation unit”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
	Claim 11 further recites the abstract idea of: “…sets the search range to a narrower range as the degree of confidence becomes higher, and sets the search range to a wider range as the degree of confidence becomes lower” (mental processes). 
Claim 11 further recites the additional element of “the estimation unit”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
Claim 12 further recites the additional element of “the load index information includes execution information indicating whether or not to execute a correction process of the estimation result on a basis of the correction reference information.”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
	Claim 13 further recites the abstract idea of: “…the correction process is a process of correcting a current estimation result and a past estimation result of the mobile object” (mental processes).
	Claim 14 further recites the abstract idea of: “…stops the generation unit from updating the movement plan on a basis of the execution information” (mental processes).
Claim 14 further recites the additional element of “the frequency control unit”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
	Claim 15 further recites the abstract idea of: “…generates a global movement plan of the mobile object and a local movement plan of the mobile object …” and “stops the generation unit from updating the global movement plan on a basis of the execution information” (mental processes). 
Claim 15 further recites the additional elements of “the generation unit” and “the frequency control unit”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
	Claim 16 further recites the abstract idea of: “…determines whether or not to execute the correction process, and executes the correction process in response to a determination result” (mental processes). 
Claim 16 further recites the additional elements of “the estimation unit”.  This additional element is not sufficient to amount to significantly more than the judicial exception because the additional element is recited at a high level and fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.  
	Claim 17 further recites the abstract idea of: “…in a case where it is determined to execute the correction process, …outputs information…as the execution information, the information indicating that the correction process is to be executed” (mental processes). 
Claim 17 further recites the additional elements of “the estimation unit” and “the frequency control unit”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
	Claim 18 further recites the abstract idea of: “…estimate at least one of a location or a posture of a mobile object; generate a movement plan for moving the mobile object; and control frequency of update of the movement plan on a basis of load index information serving as an index of a load of the estimation process of estimating at least one of the location or the posture of the mobile object” (mental processes). 

STEP 1: Does claim 18 fall within one of the statutory categories?  Yes.  The claim is directed toward a process (method) which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 18 includes a series of mental processes that can be practicably performed in the human mind and is, therefore, an abstract idea.  It merely consists of “estimate at least one of a location or a posture of a mobile object; generate a movement plan for moving the mobile object; and control frequency of update of the movement plan on a basis of load index information serving as an index of a load of the estimation process of estimating at least one of the location or the posture of the mobile object.”  This is equivalent to a person estimating the location of a mobile object, determining where a mobile object should move to next and updating their determination of where the mobile object should subsequently move to.
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  
As such, a person can estimate the location of a mobile object, determine where a mobile object should move to next and update their determination of where the mobile object should subsequently move to.  Notably, the claim does not positively recite any limitations regarding actual control of the mobile object to follow the movement plan.  Thus, the claim recites a mental process.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 18 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  
CONCLUSION
Thus, since claim 18 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 18 is directed towards non-statutory subject matter.



STEP 1: Does claim 19 fall within one of the statutory categories?  Yes.  The claim is directed toward a non-transitory computer-readable medium (machine or apparatus) which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The apparatus in claim 19 includes a series of mental processes that can be practicably performed in the human mind and is, therefore, an abstract idea.  It merely consists of “generating, by an estimation process, an estimation result based on an information from a plurality of sensors, wherein the estimation result comprises at least one of a location or a posture of a mobile object (mental process); generating a movement plan for moving the mobile object (mental process); and controlling a frequency of update of the movement plan, based on load index information serving as an index of a load of the estimation process” (methods of organizing human activity).  This is equivalent to a person estimating the location of a mobile object, determining where a mobile object should move to next and updating their determination of where the mobile object should subsequently move to, and manually moving the mobile object.
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[ ] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  
As such, a person can estimate the location of a mobile object, determine where a mobile object should move to next and update their determination of where the mobile object should subsequently move to.  Thus, the claim recites a mental process.  Further, a person could push or move the mobile object according to the generated movement plan.  Thus, the claim also recites certain methods of organizing human activity.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 19 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  
The “non-transitory computer-readable medium”, the “computer” and the “estimation process” are additional elements that do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 19 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  The claim limitations are presented in combination with “non-transitory computer-readable medium”, the “computer” and the “estimation process”, none of which are even associated with any type of structure.  Therefore, a person could be considered a “non-transitory computer-readable medium” or “computer”, and operate as an “estimation processor”.
CONCLUSION
Thus, since claim 19 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 19 is directed towards non-statutory subject matter.


STEP 1: Does claim 20 fall within one of the statutory categories?  Yes.  The claim is directed toward a mobile object (machine) which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The apparatus in claim 20 includes a series of mental processes that can be practicably performed in the human mind and is, therefore, an abstract idea.  It merely consists of “estimates at least one of a location or a posture of a mobile object; … generates a movement plan for moving the mobile object; and … controls frequency of update of the movement plan … on a basis of load index information …” (mental processes) and “controls movement of the mobile object on a basis of the generated movement plan” (certain methods of organizing human activity.)  This is equivalent to a person estimating the location of a mobile object, determining where a mobile object should move to next and updating their determination of where the mobile object should subsequently move to, and manually moving the mobile object.
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  
As such, a person can estimate the location of a mobile object, determine where a mobile object should move to next and update their determination of where the mobile object should subsequently move to.  Thus, the claim recites a mental process.  Further, a person could push or move the mobile object according to the generated movement plan.  Thus, the claim also recites certain methods of organizing human activity.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 20 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  
The “estimation unit”, “generation unit”, “frequency control unit”, and “movement control unit” are additional elements that do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 20 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  The claim limitations are presented in combination with “an estimation unit”, “a generation unit”, “a frequency control unit”, and “a movement control unit”, none of which are even associated with any type of structure.  Therefore, a person could be considered to be “an estimation unit”, “a generation unit”, “a frequency control unit”, and “a movement control unit”.
CONCLUSION
Thus, since claim 20 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 20 is directed towards non-statutory subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.   All received e-mail messages including e-mail attachments shall be placed into this application' s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666